Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1, 6, 7, 10, 11, 16, 17, 20, 21, 26, 27, 30, 31, 36, 37, and 40 in the reply filed on 10/17/2022 is acknowledged.

Claims 1, 2, 6, 7, 10-12, 16, 17, 20-22, 26, 27, 30-32, 36, 37, and 40 are pending.

Claims 2, 12, 22, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Claims 3-5, 8-9, 13-15, 18-19, 23-25, 28-29, 33-35, and 38-39 are cancelled.

Claims 1, 6, 7, 10, 11, 16, 17, 20, 21, 26, 27, 30, 31, 36, 37, and 40 are under examination on the merits.
Priority
The claim to priority of the instant application to U.S. Provisional Patent Application No. 62/744,007, filed October 10, 2018 and U.S. Provisional Patent Application No. 62/755,380, filed November 2, 2018, is noted.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 7, 17, 27, and 37 are objected to because of the following informalities:  determined is misspelled as “dertermined.” Appropriate correction is required.

Claim Interpretation
	Where the term, ‘optionally’ is recited before a claim limitation, the examiner is interpreting the claim such that prior art will anticipate the claim where the prior art discloses all recited limitations except for those following the term ‘optionally.’ For example, the instant claim 1 recites a method “wherein optionally, the subject is human.” In this case, the examiner would view prior art teaching the method applied to mice as meeting the limitation of the instant claim 1, even if the failure of the prior art to teach that the method may be applied to human subjects. 
	Where percentages given a numbered order by their recitation as “a first percent….a second percentage…a third percentage…,” the examiner is interpreting that order to correspond with the numbered order of the percentages listed in the mathematical formula into which the expression data are input. For example, the instant claim 7, which recites:
“The method of claim 6, further comprising determining (i) a first percentage, the first percentage being the percentage of the positively stained cells dertermined by the IHC method using an anti-CD 10 antibody, (ii) a second percentage, the second percentage being the percentage of the positively stained cells determined by the IHC method using an anti-Bcl-6 antibody, (iii) a third percentage, the third percentage being the percentage of the positively stained cells determined by the IHC method using an anti-MUM1 antibody, and (iv) a fourth percentage, the fourth percentage being the percentage of the positively stained cells determined by the IHC method using an anti-FOXP1 antibody, wherein optionally the composite score is determined based on the following formula: composite score = -0.5 x the first percentage - 0.2 x the second percentage + 0.4 x the third percentage + 0.1 x the fourth percentage, and wherein optionally the method comprises predicting that the subject has the ABC subtype of DLBCL if the composite score is 8 or higher than 8.”
The examiner is interpreting the formula with the recited percentages as,” composite score = -0.5 x the percentage regarding CD10 - 0.2 x the percentage regarding Bcl-6 + 0.4 x the percentage regarding MUM-1+ 0.1 x the percentage regarding FOXP1.”

Notice
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Here, steps 1a-c are identical to steps 11a-c. The only difference between claims 1 and 11 is that 1d recites “predicting if the subject has an ABC subtype of DLBCL based on the composite score,” whereas 11d recites “predicting if the subject has the non-ABC subtype of DLBCL based on the composite score.” It is impossible to practice claim 1 without also practicing claim 11, and vice versa. For example, in predicting that a person with DLBCL has ABC type, one also determines that the person does not have GCB type, and vice versa. Moreover, a prediction that a subject does not have DLBCL is a simultaneous prediction that the subject does not have ABC or GCB subtype.
Applicant is advised that should claim 21 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Here, steps 21a-c are identical to steps 31a-c. The only difference between claims 21 and 31 is that 21d recites “predicting if the subject has an ABC subtype of DLBCL based on the composite score,” whereas 31d recites “predicting if the subject has the non-ABC subtype of DLBCL based on the composite score.” It is impossible to practice claim 21 without also practicing claim 31, and vice versa. For example, in predicting that a person with DLBCL has ABC type, one also determines that the person does not have GCB type, and vice versa. Moreover, a prediction that a subject does not have DLBCL is a simultaneous prediction that the subject does not have ABC or GCB subtype.
Claim Rejections
35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 7, 10, 11, 16, 17, 20, 21, 26, 27, 30, 31, 36, and 37, 40 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural phenomenon), specifically, the correlation between levels of CD10, Bcl-6, MUM1, and FOXP1 expression in a sample from a subject and subtype of diffuse large B-cell lymphoma (DLBCL) the subject likely has. Furthermore the claims do not integrate said judicial exception in to practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
Where a claim describes a judicial exception, such a claim “requires closer scrutiny for eligibility because of the risk that it will ‘tie-up’ the excepted subject matter and pre-empt others from using [the judicial exception]" (federal register, p.74622, C1). While all inventions to some degree involve natural laws, products, and other judicial exceptions, the new guidance regarding patent eligibility makes clear that a practical application of these exceptions is necessary, offering “significantly more” than the exception itself. Limitations that were found not to be enough to qualify as “significantly more” include:
Mere instructions to implement an abstract idea on a computer;
Adding generic instructions that the judicial exception should be used ("apply it");
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality;
Adding insignificant extrasolution activity to the exception ("mere data gathering"); and
Generally linking the use of the exception to a particular technological environment or field of use.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a natural phenomenon.
Regarding claims 1 and 11, the claim language reciting the judicial exception is, “… (c) determining a composite score based on the expression levels of CD10, Bcl-6, MUM1, and FOX1i; and (d) predicting if the subject has an ABC subtype of DLBCL based on the composite score….”
Regarding claims 21 and 31, the claim language reciting the judicial exception is, “…(c) determining a composite score based on the expression levels of CD10, MUM1, and FOXP1; and (d) predicting if the subject has an ABC subtype of DLBCL based on the composite score….”
Regarding claims 6, 16, 10, 20, 26, 30, 36, and 40 the claim language reciting the judicial exception is the same as the language from the claims from which they depend (see claims 1, 11, 21, and 31).
Regarding claims 7 and 17, the claim language reciting the judicial exception is the same as the language from the claims from which they depend (see claims 1, 11, 21, and 31). Claims 7 and 17 contain the following claim language that recites a further judicial exception: 
“…determining (i) a first percentage, the first percentage being the percentage of the positively stained cells [determined] by the IHC method using an anti-CD 10 antibody, (ii) a second percentage, the second percentage being the percentage of the positively stained cells determined by the IHC method using an anti-Bcl-6 antibody, (iii) a third percentage, the third percentage being the percentage of the positively stained cells determined by the IHC method using an anti-MUM1 antibody, and (iv) a fourth percentage, the fourth percentage being the percentage of the positively stained cells determined by the IHC method using an anti-FOXP1 antibody, wherein optionally the composite score is determined based on the following formula: composite score = -0.5 x the first percentage - 0.2 x the second percentage + 0.4 x the third percentage + 0.1 x the fourth percentage, and wherein optionally the method further comprises predicting that the subject has the non- ABC subtype of DLBCL if the composite score is lower than 8”
Regarding claims 27 and 37, the claim language reciting the judicial exception is the same as the language from the claims from which they depend (see claims 1, 11, 21, and 31). Claims 27 and 37 contain the following claim language that recites a further judicial exception: “determining (i) a first percentage, the first percentage being the percentage of the positively stained cells [determined] by the IHC method using an anti-CD 10 antibody, (ii) a second percentage, the second percentage being the percentage of the positively stained cells determined by the IHC method using an anti-MUM1 antibody, and (iii) a third percentage, the third percentage being the percentage of the positively stained cells determined by the IHC method using an anti-FOXP1 antibody, wherein optionally the composite score is determined based on the following formula: composite score = -1.4367173 - 0.0238081 x the first percentage + 0.01051371 x the second percentage + 0.02111138 x the third percentage….”In summary, the judicial exception is the natural phenomenon of the correlation between levels of CD10, Bcl-6, MUM1, and FOXP1 expression in a sample from a subject and subtype of diffuse large B-cell lymphoma (DLBCL) the subject likely has as determined by imputing data regarding the expression of the stated biomarkers into a mathematical formula.  
Similarly, imputation of these expression data into the recited formula(s) fails to add patentable subject matter to the claims; the mere recitation of a formula is an abstract idea (a mathematical formula) which, unless accompanied by additional claim limitations that either:
A. integrate the recited judicial exception, for example, by applying or using said judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; or 
B. amount to significantly more than the judicial exception,
is patent ineligible under 35 U.S.C 101. Therefore, for the reasons discussed above, the claims containing the formula do not add significantly more or integrate the judicial exception to affect a practical application. the claims are not eligible subject matter under 35 U.S.C. 101.
	The examiner will provide an exemplary 35 U.S.C. 101 analysis for the instant claim 1 and its dependents, which are representative of all other instant claims enumerated in this 35 U.S.C. 101 rejection.
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.  Here, the instant claim 1 recites, “A method of predicting if a subject has an Activated B Cell-like (ABC) subtype of Diffuse Large B-Cell Lymphoma (DLBCL), comprising…,” a number of steps. Therefore, the instant claim 1 is directed towards a method, which is a process under 35 U.S.C. 101. So the answer to step 1 is “YES.” Thus, the analysis proceeds to Step 2A.
Step 2A - A two-prong analysis. For prong 1, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong 2, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B. Here, the instant claim 1 recites a method comprising steps, including, “… (c) determining a composite score based on the expression levels of CD10, Bcl-6, MUM1, and FOX1i; and (d) predicting if the subject has an ABC subtype of DLBCL based on the composite score….” The correlation of biomarkers such as CD10, Bcl-6, MUM1, and FOXP1 with the DLBCL subtype a subject has represents a natural phenomenon, which is a judicial exception. Therefore, the answer to prong 1 of step 2A is “YES.” Thus, the analysis proceeds to prong 2 of step 2A. Here, the instant claim 1 fails to recite any claim limitations which would integrate the recited judicial exception, for example, by applying or using said judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition. Here, the steps of obtaining a sample and measuring the expression of the recited biomarkers amount to no more than mere data gathering steps and do not add ‘significantly more,’ (see Mayo v. Prometheus, 566 U.S.66, 132 SA. Ct. 1289). Therefore the answer to prong two of the Step 2A analysis is “No” and the analysis progresses to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101. Here, the instant claim 1 pertains to a method of using a natural phenomenon, as discussed above, to predict which subtype of DLBCL a subject has. Claim 1 fails to recite additional limitations that would add significantly more than the judicial exception to the metes and bounds of the claim steps 1a and 1b are mere data gatherings steps and one of ordinary skill in the art would know that it is necessary to obtain a sample and measure expression levels in order to use expression levels in an algorithm. Therefore, the answer to prong 2B is “No” and the instant claim 1 is therefore directed toward patent ineligible subject matter under 35 U.S.C. 101 and is thereby rejected under 35 U.S.C. 101.
Claims 6, 7, and 10 recite the judicial exception of claim one, as discussed above. 
Claim 6 fails to integrate the judicial exception into a practical application by, for example, applying or using said judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition because the limitation of using an immunohistochemical method for measuring the biomarkers amounts to mere data gathering steps which, as discussed above, are insufficient to integrate a judicial exception into a practical application for patentability. 
Claim 7 fails to integrate the judicial exception into a practical application by, for example, applying or using said judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition because claim 7 does not recite any limitation which is not directed towards a judicial exception. 
Claim 10 fails to integrate the judicial exception into a practical application by, for example, applying or using said judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition because the use of a second method is routine for testing the reliability or confirming the result of a diagnostic method. Therefore, taken as a whole, claim 10 does not amount to more than making us a natural correlation between the enumerated biomarkers and the DLBCL subtype. 
Claim 6 fails to add significantly more to the judicial exception because the only limitation that claim 6 adds to claim 1 is that the biomarkers are measured by an immunohistochemistry method. The use of the method to measure the enumerate biomarkers for use in an algorithm for predicting which DLBCL subtype a subject has is well known in the art (see the abstract and Materials and Methods sections of Choi, published 09/01/2009; see 892 form).
As discussed above, the only limitation which claim 7 adds to claim is the ordering of percentages of the biomarkers for imputation into the algorithm which is also recited in claim 7. As this subject matter is directed to another judicial exception, a mathematical formula, there is no limitation in claim 7 which is not directed to a judicial exception, so there is nothing which could further limit the claim so as to integrate it into a practical application. 
Claim 10 fails to add significantly more to the judicial exception because the only limitation that claim 10 adds to claim 1 is that a second method is used in combination with the method of claim 1 to predict which subtype of DLBCL a subject has. Use of a second method to confirm or otherwise add to or bolster the prediction of the method of claim 1 is well known in the art (see Choi, abstract and Materials and Methods sections) and does not add significantly more so as to make claim 1 0 patent eligible. Moreover, the mere use of a generically recited second method would be obvious to one of ordinary skill in the art for use with a new diagnostic method for cancer where a prompt and accurate diagnosis is critical for medical care. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 6, 10, 11, 16, 20, 21, 26, 30, 31, 36, and 40 are rejected under 35 U.S.C. § 102 as being anticipated by Choi (Choi, published 09/01/2009; see 892 form). 
	With respect to claims 1, 11, 21, and 31 Choi teaches a method of using immunostaining to measure expression of known biomarkers, which is then imputed into a modified algorithm to predict whether human subjects  have germinal center B-cell-like (GCB) or activated B-cell-like (ABC) subtypes of DLBCL (see abstract). According to Choi’s method, tissue microarray samples were obtained from 2 sets of human subjects having DLBCL (see Materials and Methods). Monoclonal antibodies for CD10, BCL6, MUM1, and FOXP1 were applied to the tissue microarray samples, which were the incubated and subsequently stained and developed for analysis. Staining was scored in10% increments of positively stained cells (see Materials and Methods).  The immunostaining score data were used to construct an algorithm with cutoff scores for predicting whether the subject has GCB or ABC type DLBCL(see Construction of the New Algorithm). These cutoff scores were based upon immunostaining scores which measure the expression of CD10, Bcl-6, MUM1, and FOXP1 (see Construction of the New Algorithm). As the cutoff scores are components which are used to arrive at an ultimate staining score which determines prediction of DLBCL, the end score of the Choi algorithm is a composite score, meeting the limitations of the instant claims 1, 11, 21, and 31.
Therefore, Choi prima facie anticipates the instant claims 1, 11, 21, and 31. 
With respect to claims 6, 16, 26, and 36 Choi teaches an immunohistochemical algorithm that uses measures CD10, MUM1, Bcl-6, and FOXP1 expression, to predict which DLBCL subtype a subject has (see abstract and Materials and Methods section). Therefore, Choi prima facie anticipates the instant claims 6, 16, 26, and 36.

	With respect to claims 10, 20, 30, and 40, Choi teaches that the method of using the immunohistochemical algorithm may be paired with gene expression profiling to validate and make a prediction as to whether a subject has GCB subtype of ABC subtype DLBC (see abstract and Materials and Methods), anticipating using a second method with the immunohistochemical algorithm to make a prediction as to which subtype of DLBCL a subject has. 
	Therefore, the instant claims 1, 6, 10, 11, 16, 20, 21, 26, 30, 31, 36, and 40 are prima facie anticipated by Choi. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7, 17, 27, and 37 are rejected under 35 U.S.C. 103 as being obvious over Choi (Choi, published 09/01/2009; see 892 form). Choi teaches the method of claims 6, 16, 26, and 36 (as discussed above). While Choi applied CD10 and MUM1 as a first and second step, then Bcl-6, then FOXP1, Choi teaches that the Hans algorithm used CD10, then Bcl-6, then Mum-1. Choi further teaches that “sequential use of monoclonal Bcl-6 and FOXP1…[was helpful in separating GCB and ABC subtypes of DLBCL]…with high concordance…with [gene expression profile] classification,” (see Classification Results in Training and Validation sets, Table 1, and Figure 1). One of Ordinary skill in the art would find it obvious to modify the method of Choi and Hans to embody the order of percentages, as recited in the instant claims 7, 17, 27, and 37 as routine optimization of the teachings of Choi. While the algorithm of Hans was a fair predictor of DLBCL subtype, Choi taught that altering the biomarkers used and their ordering in the algorithm improved the accuracy of the algorithm’s DLBCL subtype predictions. Therefore, the ordering of biomarker expression percentages would be recognized as a variable for optimization by one of ordinary skill in the art. Moreover, even in the absence of teaching showing that optimizing the order of expression data imputation into a predictive algorithm, it would be obvious to one of ordinary skill in the art to attempt the method of Choi using the recited ordering of expression data as there are a finite number of possible ways that expression data of 4 biomarkers may be ordered in a predictive algorithm and “selection of any order of performing process steps is prima facie obvious (see In re Burhans, 154 F2n 690). Therefore, the instant claims 7, 17, 27, and 37 are prima facie anticipated by the teachings of Choi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY GAO whose telephone number is (571) 272-5695.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ashley Gao/ 
Examiner, Art Unit 1646

	
/Adam Weidner/Primary Examiner, Art Unit 1649